Exhibit 10.2

[ex_bendigof10q03310801.jpg]

 

--------------------------------------------------------------------------------

[ex_bendigof10q03310802.jpg]


--------------------------------------------------------------------------------

[ex_bendigof10q03310803.jpg]

 

--------------------------------------------------------------------------------

[ex-bendigof10q03310804.jpg]

 

--------------------------------------------------------------------------------

[ex_bendigof10q03310805.jpg]

 

--------------------------------------------------------------------------------

[ex_bendigof10q03310806.jpg]

 

--------------------------------------------------------------------------------

[ex_bendigof10q03310807.jpg]

 

--------------------------------------------------------------------------------

[ex_bendigof10q03310808.jpg]

 

--------------------------------------------------------------------------------

[ex_bendigof10q03310809.jpg]

 

--------------------------------------------------------------------------------

[ex_bendigof10q03310810.jpg]

 

--------------------------------------------------------------------------------

[ex_bendigof10q03310811.jpg]

 

--------------------------------------------------------------------------------

[ex_bendigof10q03310812.jpg]

--------------------------------------------------------------------------------

 

 


 

 

 

 

 

 

 

BENDIGO BANK LIMITED

ACN 068 049 178

ABN 11 068 049 178

 

 

 

 

 

STANDARD TERMS
&
CONDITIONS

 

 

 

 

 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 



1.

APPLICATION OF STANDARD TERMS

3

2.

COSTS AND OTHER AMOUNTS

3

3.

GENERAL OBLIGATIONS

4

4.

YOUR WARRANTIES AND UNDERTAKINGS AS TO ASSIGNED DEBTS

4

5.

OUR RIGHT OF ENTRY AND INSPECTION

5

6.

LIMITATIONS ON YOUR RIGHTS UNDER ANY SALE OF GOODS OR OTHER AGREEMENTS

5

7.

LIMITATIONS ON YOUR RIGHTS TO DEAL WITH DEBTS

5

8.

RESTRICTIONS ON PAYMENTS TO DIRECTORS

5

9.

GENERAL ACCOUNTING OBLIGATIONS

5

10.

ACCOUNTING OBLIGATIONS FOR DEBTS

6

11.

YOUR DUTY TO INDEMNIFY US

7

12.

WHAT IS THE PERIOD OF THE AGREEMENT AND HOW CAN IT BE ENDED

7

13.

YOUR OBLIGATION TO REPURCHASE ASSIGNED DEBTS

8

14.

WHAT YOU MUST PAY AT THE END OF THIS AGREEMENT

8

15.

CONVERSION TO NON SELECTIVE FACTORING

8

16.

OUR DISCRETION TO VARY THIS AGREEMENT

8

17.

YOU MUST APPOINT US AS ATTORNEY

9

18.

CHARGE

9

19.

FURTHER ASSURANCE

9

20.

PROPER LAW

10

21.

CERTIFICATE, STATEMENT, ETC

10

22.

WAIVER AND RIGHTS OF SET OFF

10

23.

NOTICES

10

24.

NO FINANCIAL ADVICE

11

25.

ASSIGNMENT

11

26.

CONSENT

11

27.

TERMS OF THIS AGREEMENT TO PREVAIL

11

28.

TIME FOR PAYMENT

11

29.

SECURITIES

11

30.

THE COLLATERAL AGREEMENTS

11

31.

GOODS AND SERVICES TAX

11

32.

KEY WORDS AND EXPRESSIONS

11

33.

INTERPRETATION

13

 

 

Bendigo Bank Limited

Page 2 of 18


 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 



1.

APPLICATION OF STANDARD TERMS

 

On you signing and returning to us the offer set out in the Letter of Offer and
these Standard Terms, a legally binding contract comes into existence between
you and us. You should carefully consider and ensure that you fully understands
the terms of the Letter of Offer and these Standard Terms before you sign and
accept the Letter of Offer. We recommend that you obtain legal and financial
advice before you sign and accept the Letter of Offer. The Standard Terms will
also apply to each Security Provider and each Security Provider should carefully
consider and ensure that it understands its obligations before signing any
documents. We recommend that each Security Provider obtains legal and financial
advice before signing the Letter of Offer and any Security.

 

 

2.

COSTS AND OTHER AMOUNTS

 

 

2.1

You must pay us:

 

 

2.1.1

all fees, charges, bank charges and other expenses incurred by us under or
specified in this Agreement or incidental to it or in connection with any
transactions contemplated by it;

 

 

2.1.2

all stamp duty, tax and other government or semi-government charges payable in
respect of the Transaction Documents or any transactions entered into under
them;

 

 

2.1.3

all costs and charges (including legal fees on the higher of a solicitor/own
client basis and a full indemnity basis) incurred by us in negotiation,
preparation, execution, stamping and (where necessary) registration of the
Transaction Documents;

 

 

2.1.4

all costs and charges (including legal fees on the higher of a solicitor/own
client basis and a full indemnity basis) incurred by us in either or both of the
following circumstances:

 

 

 

(a)

where an Event or Default has occurred under any Transaction Document; or

 

(b)

in preserving or protecting our position or enforcing or attempting to enforce
all or any of our rights under any Transaction Document;

 

including the costs of our agents, consultants or contractors as we reasonably
determine and including such time spent by our and/or our agents' employees at
the rate from time to time applicable to our and/or our agents' employees as
stipulated by us from time to time but if not otherwise stipulated, at the
following rates:

 

Executive Director and Chief Executive Officer or any person performing some or
all of the functions of any of those positions - at $380 plus GST per hour;

 

National Sales & Marketing Manager, Chief Financial Officer and Chief Operations
Officer or any person performing some or all of the functions of any of those
positions - at $292 plus GST per hour;

 

Account Manager, Risk Manager, Technology Manager, Sales or State Manager,
Business Development Manager, or any person performing some or all of the
functions of any of those positions -at $264 plus GST per hour;

 

Senior Client Services Officer, Risk Officer, Accounts Receivable Manager,

Senior Accounts Officer or any person performing some or all of the functions of
any of those positions - at $171 plus GST per hour;

 

Client Services Officer, Accounts Receivable Officer, Accounts Officer,

 

 

Bendigo Bank Limited

Page 3 of 18

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 

Personal Assistant or any person performing some or all of the functions of any
of those positions - at $127 plus GST per hour;

 

Team Support Officer, Receptionist or any person performing some or all of the
functions of any of those positions - at $98 plus GST per hour.

 

 

2.2

You must promptly comply with all of our requests and those of our lawyers in
connection with any payments required in respect of the charges in clause 2.1.

 

 

2.3

You indemnify us against any liability resulting from delay or failure to pay
any of the charges in clause 2.1.

 

 

2.4

Unless otherwise specified in the Transaction Documents all costs charges and
other payments due to us are payable on demand.

 

 

2.5

You must pay us the Security Release Fee upon release or discharge of any one or
more securities.

 

 

2.6

You must pay us the sum as set out in Part 18 of the Details for each new Debtor
whose Debts you offer to sell to us after the initial sale of Debts to us under
this Agreement, plus any costs (calculated on an indemnity basis) we incur in
assessing the credit risk of the Debtor, whether or not we accept your offer in
relation to that Debtor.

 

 

2.7

If we agree in ourabsolute discretion, following your request, to release any
part of the Cash Reserve/ Reserve Release where there are insufficient funds
available in the Reserve Account, or otherwise prior to the date set out in Part
11 of the Details, you must pay us the greater of:

 

 

 

2.7.1

$100 plus GST; or

 

 

2.7.2

1.5% of the funds to be made available plus GST; or

 

 

2.7.3

the charges set out in Part 25 of the Details.

 

 

3.

GENERAL OBLIGATIONS

 

3.1

You must not do anything that would prevent any Assigned Debts being paid to us
by your Debtors. In particular you shall not ask or require your Debtors to pay
Assigned Debts to any person other than ourselves unless we direct you in
writing to do so.

 

3.2

You shall require your Debtors to pay Assigned Debts directly to us by the
placing of a notice to such effect in the form annexed as Schedule A to these
Terms and Conditions on each invoice.

 

3.3

Any payment received by you in respect of a Assigned Debt is received by you on
trust for us and you must deliver it to us in original form or bank it as we
direct whether or not, in the case of cheques, drafts or notes, it may, in
addition to the payment of the Debt include an additional amount. If made
payable to you it must be endorsed by you to us or as we direct, provided that
if you are not in default of the terms of this Agreement we shall reimburse to
you any amount received by us not in respect of Assigned Debts.

 

3.4

Whenever we request you to do so you shall execute a legal assignment to us of
any Assigned Debts and give your Debtors written notice of such assignment.

 

4.

YOUR WARRANTIES AND UNDERTAKINGS AS TO ASSIGNED DEBTS

 

 

4.1

You warrant to us in relation to each Debt you offer to us that (except as
disclosed in writing to us at the time of offering the Debt):

 

 

4.1.1

the Debt is fully valid and enforceable for the Full Face Value free of any
cross claims, set offs, charges, discounts or any other rights whatsoever;

 

 

4.1.2

the Debt was incurred in the ordinary course of your Debtor's business on your
standard terms of trade as disclosed to us and that the terms provide for
payment in Australia in Australian dollars;

 

 

4.1.3

your Debtors have not and will not during the term of the Assigned Debt have or
claim any set off or other claim by way of cross action against you or dispute
their liability to

 

 

Bendigo Bank Limited

Page 4 of 18


 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 

pay the Debt on any ground whatsoever;

 

 

4.1.4

you have investigated the financial status and credit of each of your Debtors
and are satisfied that each Debtor is able to pay the relevant Debt before the
due date;

 

 

4.1.5

you are not aware of any matter in relation to any of your Debtors that may
affect our decision to purchase that Debtor's Debts;

 

 

4.1.6

you have disclosed to us any fact or matter you know or ought to know would
influence our decision whether or not to accept any offer you make to us;

 

 

4.1.7

you have full power to sell the legal and equitable title to each Debt and that
you will transfer each Debt to us free from any third party rights whatsoever;

 

 

4.1.8

no Assigned Debt is owed by an Associate or Related Company or person of you;

 

 

4.1.9

no supplier to you is entitled to or claims any interest in respect of any
Assigned Debt under any retention of title or similar provisions;

 

 

4.1.10

the particulars included in the Invoice, and all other documents relating to the
Debt submitted by you to us are correct;

 

 

4.1.11

you have paid all applicable Taxes (other than GST which you warrants you will
pay in accordance with the GST Act) in respect of the sale represented by the
Debt; and

 

 

4.1.12

the transaction creating the Debt is not governed by the Consumer Credit Code,
unless you disclose to us in writing that the Transaction creating the debt is
governed by the applicable Consumer Credit Code, and provide full written
details to us of the terms, conditions, and circumstances of such Transaction
creating the Debt and we waive this warranty in writing to you.

 

 

4.2

You undertake to us in relation to each Debt you offer to us that (except as
disclosed in writing to us at the time of offering the Debt):

 

 

4.2.1

you shall duly and promptly perform and observe all the terms of the agreement
giving rise to the Debt and do everything necessary to ensure that the Debt is
recoverable by action at law;

 

 

4.2.2

you will not make any arrangements with your Debtors to compromise, set off or
discharge any Debt;

 

 

4.2.3

you shall not make any arrangements for or accept the return of any goods
without our consent in writing where the sale of those goods gave rise to an
Assigned Debt;

 

 

4.2.4

you will not issue a credit note in relation to a Assigned Debt without proper
cause. Any credit note issued by you will be promptly notified to us. You will
deliver any credit note and any other information in relation to it to us before
issuing it if we require you to do so. We shall have total discretion to deliver
such a credit note toyour Debtor but if we deliver it, the delivery shall be
without prejudice to any rights we have under this Agreement;

 

 

4.2.5

you will keep us fully informed of all information concerning disputes or
possible disputes about any Assigned Debt or that may affect the credit
worthiness of any of your Debtors; and

 

 

4.2.6

you will do everything necessary to validly assign each Debt to us.

 

 

4.3

You indemnify us against any failure by you to fulfil your obligations under
this clause and against any loss arising by reason of any actions whatsoever
brought by Debtors against you in relation to any agreement giving rise to a
Assigned Debt.

 

5.

OUR RIGHT OF ENTRY AND INSPECTION

 

You agree that we (or an Authorised Officer or our nominee) is at any time able
to enter land or buildings occupied by you without notice to inspect and take
copies of any documents relating in any way to any Assigned Debts.

 

 

 

Bendigo Bank Limited

Page 5 of 18


 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 

 

6.

LIMITATIONS ON YOUR RIGHTS UNDER ANY SALE OF GOODS OR OTHER AGREEMENTS

 

Subject to clause 4.2.4, you agree that you will not rescind, cancel or vary any
sale of goods or other agreement between a Debtor and you which gave rise to an
Assigned Debt, without our express consent in writing.

 

 

7.

LIMITATIONS ON YOUR RIGHTS TO DEAL WITH DEBTS

 

Subject to clause 4.2.4, you agree that you will not assign, charge or otherwise
encumber any of your Debts or enter into any other agreement for factoring or
discounting them without our prior written consent.

 

 

8.

RESTRICTIONS ON PAYMENTS TO DIRECTORS

 

Unless you have given us six months prior notice in writing of your intention to
do so, you may not pay, lend or credit your directors any amounts without our
prior written consent other than the following:

 

 

 

8.1

director's fees, salaries, expenses or benefits (including superannuation
benefits) in whatever form for an amount which is no greater than that disclosed
in your last balance sheet and profit and loss account before this Agreement;

 

 

8.2

money payable under any agreement now in force which has been disclosed to us
prior to our execution of this Agreement and where we have given our prior
written approval to the payment; and

 

 

8.3

dividends to which we have given prior written approval for payment of same.

 

 

9.

GENERAL ACCOUNTING OBLIGATIONS

 

9.1

You must:

 

 

9.1.1

give to us all accounts and financial information provided for in this
Agreement. The accounts and information must be prepared in accordance with all
accounting standards in force or recommended by the Australian Society of
Accountants or the Institute of Chartered Accountants and kept so as to give a
true and fair view of your financial position and that of your Group;

 

 

9.1.2.

keep proper books of account containing entries of all transactions in relation
to your Group's business. Books of account, delivery receipts and all other
documents relating to your Group's business must be kept at your principal place
of business and be open for inspection at all reasonable times by us or anyone
we authorises in writing; and

 

 

9.1.3

appoint an accountant approved by us to maintain your debtors ledger and such
other accounts as we requires if requested to do so by us in writing. If you
does not do so for whatever reason we shall be entitled to appoint an accountant
on your behalf. We is irrevocably authorised to pay for an appointment we makes
and any work performed by the accountant we appoints out of any money due to you
under this Agreement.

 

 

9.2

You must give to us within 30 Business Days of the end of each financial year
and half year the following statements for the next year certified as correct by
at least one of your directors or if you are not a corporation, by an owner or
principal of your business:

 

 

9.2.1

the estimated consolidated after tax profit of the Group; and

 

 

9.2.2

the budgets of the Group.

 

 

 

Bendigo Bank Limited

Page 6 of 18


 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 

 

9.3

Any material revisions of the statements in clause 9.2 must be given to us
within 30 days.

 

 

9.4

You must give to us within 180 days of the end of each financial year and half
year:

 

 

 

9.4.1

a consolidated balance sheet and individual balance sheets for you and for each
of the companies in your Group;

 

 

9.4.2

consolidated profit and loss account and detailed audited individual profit and
loss accounts for you and each of the companies in your Group; and

 

 

9.4.5

an individual reconciliation of profit and loss appropriation accounts together
with a consolidated profit summary for you and each of the companies in your
Group.

 

9.5

Subject to clause 9.6 all accounts referred to in clause 9.4 must be prepared
and audited by an independent chartered accountant agreed upon in writing
between you and us. If you and we fail to agree upon a named accountant within
30 Business Days after a written request by either of you or us to the other we
shall nominate one.

 

9.6

If you and each of the companies in your Group are a small proprietary company
under Section 45A(2) of the Corporations Act we may exempt you from the
requirements in clause 8.6 on your request in writing to us. Even if we grant
you an exemption you must still supply the accounts reports and other
information referred to in Section 292 and 293 of the Corporations Act if
Section 292(2) of the Corporations Act applies.

 

 

9.7

All statements given pursuant to clauses 9.2, 9.3, 9.4, and 9.5 must be
certified as correct by at least one of your directors or if you are not a
corporation, by an owner or principal of your business.

 

 

9.8

You must if requested by we give to us management accounts and any other
financial information we requires about you or a company in your Group to enable
us to make an assessment of your financial position and that of your Group. The
management accounts and any other information shall be for each month or such
other periods as we may from time to time nominate and must be given to us
within 30 days of the end of each period.

 

10.

ACCOUNTING OBLIGATIONS FOR DEBTS

 

10.1

You must keep all proper books and accounts necessary to disclose the following
matters to us in relation to Assigned Debts at all times:

 

 

10.1.1

the amount;

 

 

10.1.2.

the terms of payment;

 

 

10.1.3

the amounts collected and the time of each collection; and

 

 

10.1.4

the balance due by the Debtor

 

10.2

When requested by us you agree:

 

 

10.2.1

to annotate in such manner as we require your debtors’ ledger so as to indicate
which Debts have become ours and agree to otherwise deal with the Debts in your
books as directed by us; and

 

 

10.2.2

to keep a separate ledger to record all Assigned Debts. The ledger is and
remainsour property.

 

 

10.3

You agree that if you are requested to keep the accounts referred to in clause
10.1 and all other records and documents relating to the Assigned Debts the
accounts will be kept at your expense, as agent for us and that we may remove
them at any time for any period we think fit.

 

10.4

You must deliver to us on demand the following documents in relation to Assigned
Debts:

 

 

10.4.1

all agreements, Debtor invoices, delivery receipts and ledger cards;

 

 

 

Bendigo Bank Limited

Page 7 of 18


 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 

 

10.4.2

all invoices, vouchers and accounts issued by you;

 

 

10.4.3

all writing evidencing the agreement between you and your Debtors and Debtor
receipts for any goods delivered by you; and

 

 

10.4.5

all other evidence or documents which would be required by us to enforce the
Debt in a court of law or that we may from time to require. If you maintains
accounts on computer, your obligations include providing to us copies of all
computer software and all other programs and information necessary to enable us
to inspect and efficiently use and maintain them.

 

10.5

You warrant in relation to the documents and information in clause 10.4 that as
at the time they are provided by you to us they contain correct and sufficient
details of:

 

 

10.5.1

the names and addresses of Debtors who owe you Debts;

 

 

10.5.2

the goods sold and services rendered to your Debtors by you and the dates of the
sales or services; and

 

 

10.5.3

the amounts payable by your Debtors and the terms of such payments.

 

 

10.6

Without prejudice to our rights under this clause we may permit you to retain
any documents referred to in clause 10.4 for the convenience of your business or
lend them to you for such periods as we think fit.

 

10.7

If we request you to do so you must by the 15th day of each month deliver to us
a full aged debtor trial balance of all your Debts for the previous month
together with a full reconciliation and any other information we may reasonably
require in relation to the Assigned Debts.

 

10.8

You shall not deal in your books of account or financial statements or deal with
any Assigned Debt in any way that we direct you not to do so.

 

10.9

Where goods are the subject of a sale which gave rise to a Assigned Debt and the
goods are returned to you for whatever reason you shall hold such goods on trust
for us and deal with them in accordance with our directions.

 

10.10

If we direct you to do so you must deliver the goods referred to in clause 10.9
to us.

 

11.

YOUR DUTY TO INDEMNIFY US

 

11.1

You indemnify us and keep us indemnified against any failure for whatever reason
by a Debtor to pay the Net Invoice Value of an Assigned Debt by the Recourse
Date.

 

 

11.2

Without limiting the generality of your obligations under clause 11.1 you agree
that you will pay us the Net Invoice Value of any Assigned Debt less any money
received by us in respect of it without the need for any demand from us if:

 

 

 

11.2.1

any Assigned Debt remains unpaid or has not been paid to us wholly or partly by
the Recourse Date;

 

 

11.2.2

any warranty given by you about a Assigned Debt has been breached whether at the
time of offering it to us or subsequently;

 

 

11.2.3

in our absolute discretion it is of the opinion that the Assigned Debt is
unlikely to be paid in full by the Recourse Date for that Debt and we notifies
you of that fact;

 

 

11.2.4

the Debtor in relation to a Assigned Debt;

 

 

 

(a)

is an individual and commits an act of bankruptcy as defined in the Bankruptcy
Act 1966 (C'th); or

 

(b)

is a company and any application is filed or an order is made or a resolution
passed for its winding up or if any meeting is called for the purpose of
considering such a resolution;

 

 

11.2.5

an administrator or other controller is appointed to the Debtor or a receiver,
receiver

 

Bendigo Bank Limited

Page 8 of 18


 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 

and manager or other controller is appointed to all or part of the undertaking
or property of the Debtor;

 

 

11.2.6

the holder of any mortgage charge or encumbrance takes possession of any of the
Debtor's assets; or

 

 

11.2.7

any execution or other process of a court or any authority is levied over the
Debtor's property.

 

 

 

11.3

Legal and beneficial title to any Assigned Debt remains with us even if you have
made a payment under clauses 11.1 or 11.2 and we are entitled to receive the
full proceeds from the Assigned Debt subject only to the terms of this
Agreement, which proceeds will be credited to your Drawdown Account or your
Reserve Account at our discretion.

 

 

11.4

If you issue a Debtor with a credit note or accept the return of goods in
relation to the whole or any part of a Assigned Debt you must immediately pay to
us the Full Face Value of the credit note. Our rights under this clause are
without prejudice to the obligations imposed on you under clause 6 and clause 7.

 

12.

WHAT IS THE PERIOD OF THE AGREEMENT AND HOW CAN IT BE ENDED

 

 

12.1

This Agreement operates until it is ended by you or us in a way set out in this
Agreement.

 

 

12.2

Either of you or us can end this Agreement for future transactions by giving the
other 60 days prior written notice.

 

 

12.3

You can end this Agreement without giving 60 days prior written notice if you
pay us the Short Notice Fee.

 

 

12.4

We can end this Agreement at our option without notice if an Event of Default
occurs.

 

 

12.5

An Event of Default occurs if:

 

 

 

12.5.1

you breach any obligation under this Agreement;

 

 

12.5.2

in ourabsolute discretion we are of theopinion that any warranty you have given
us under any Transaction Document is or becomes incorrect;

 

 

12.5.3

in ourabsolute discretion we are of the opinion that you have not disclosed to
us something known to you that you know or ought to know might influence our
decision whether or not to enter into this Agreement;

 

 

12.5.4

you or any other person breach any obligation under any of the Collateral
Securities; or

 

 

12.5.5

an Event of Default specified in any of the Collateral Securities occurs.

 

 

12.6

Except as specifically provided the ending of this Agreement does not affect
your obligations under it prior to its end including without limitation your
obligation to pay interest, fees and charges as provided for in this Agreement
and your obligations under clauses 10 and 11 in respect of Assigned Debts.

 

13.

YOUR OBLIGATION TO REPURCHASE ASSIGNED DEBTS

 

 

13.1

If this Agreement is ended for whatever reason you must repurchase all Assigned
Debts,(including any Debts for which you have made a payment under clause 11)
immediately, without any need for demand from us.

 

 

13.2

The repurchase price for any Assigned Debt shall be its Full Face Value less any
money (including any payment) we have received in relation to it.

 

 

13.3.

Legal and beneficial title to all Assigned Debts remains with us until we have
received all money due to us or payable by you in the future under the
Transaction Documents.

 

14.

WHAT YOU MUST PAY AT THE END OF THIS AGREEMENT

 

 

Bendigo Bank Limited

Page 9 of 18


 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 

 

14.1

You agree to pay us on demand theTermination Fee (if applicable) if this
Agreement is terminated by you or by us for any reason whatsoever.

 

 

14.2

Unless you give us 60 days prior written notice of termination, you must pay us
on demand a Short Notice Fee in lieu of such notice calculated as follows:

 

 

14.2.1

if less than 30 days written notice is given the sum equivalent to 5% of the
Full FaceValue of all Assigned Debts purchased by us from you which remain
unpaid at the date you give notice;

 

 

14.2.2

if 30 days or more but less than 60 days written notice is given the sum
equivalent to 3% of the Full Face Value of all Assigned Debts purchased by us
from you which remain unpaid at the date you gave notice.

 

 

14.3

You agree that the Termination Fee and the Short Notice Fee have been calculated
by us after consideration of the loss which we would suffer if this Agreement
was terminated early and/or without the giving of 60 days prior notice in
writing and represent a genuine pre-estimate of the loss which the termination
would cause us in such circumstances.

 

15.

CONVERSION TO NON SELECTIVE FACTORING

 

 

15.1

We may require you to offer to sell us all your Debts by giving you a notice in
writing in any of the following circumstances:

 

 

15.1.1

if an Event of Default occurs;

 

 

15.1.2

if in our absolute discretion we are of the opinion that the Securities are at
risk; or

 

 

15.1.3

if in our absolute discretion we are of the opinion that there has been a
material adverse change to you or your business or the Assigned Debts.

 

 

 

15.2

From service of a Notice under clause 15.1, you must offer to sell us all your
Debts no less than once each month. Each Debt must be included in the first
offer made after the date the Debt arose.

 

 

15.3

The provisions of this Agreement apply to Debts purchased by us after a Notice
has been issued unless specified otherwise.

 

 

15.4

You must require your Debtors to pay directly to us:

 

 

15.4.1

all Assigned Debts unless we specifies otherwise in writing; and

 

 

15.4.2

after an Event of Default has occurred, all Assigned Debts

 

by the placing of a notice to that effect in the form annexed as Schedule A to
these Terms and Conditions on each invoice.

 

16.

OUR DISCRETION TO VARY THIS AGREEMENT

 

 

16.1

We may give notice of its intention to amend, add to or delete any term of this
Agreement at any time by written notice to you.

 

 

16.2

Without limiting the generality of what we can do under clause 15.1 we can give
notice of an:

 

 

 

16.2.1

increase or decrease in the Advance Rate, the Reserve Amount or any fees or
charges payable under this Agreement; or

 

 

16.2.2

imposition of any additional fees or charges.

 

 

16.3

You must accept or reject any amendments, additions or deletions we proposes to
make by notice in writing to us within seven days of the date of our notice to
you.

 

 

16.4

If you reject any amendment, addition or deletion you shall be deemed to have
given us notice to terminate this Agreement under clause 14.2.

 

 

16.5

If you fail to notify us within seven days of your acceptance or rejection of
our amendment, addition or deletion, you is deemed to have accepted the
amendment, addition or deletion.

 

 

16.6

Any amendment, addition or deletion if accepted shall only be applicable to
Debts purchased after the date of our notice to you.

 

 

Bendigo Bank Limited

Page 10 of 18


 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 

 

17.

YOU MUST APPOINT US AS ATTORNEY

 

 

17.1

By this clause you irrevocably appoints us and eachAuthorised Officers or any
one or more of them jointly and severally to be your true and lawful attorneys.
As your attorneys we and eachAuthorised Officer can in your name and on your
behalf:

 

 

17.1.1

render accounts to Debtors who owe Assigned Debts;

 

 

17.1.2

contact or communicate by letter, telephone, electronic mail, or in person any
of your Debtors for the purposes of verifying the terms and collecting payment
of any Assigned Debt owed by such Debtor;

 

 

17.1.3

demand, commence or defend any action or other proceedings in any court for the
recovery or otherwise in relation to any Assigned Debt which has not been
legally assigned to us and bring action or proceedings to prosecute or
discontinue or become non suit at our absolute discretion;

 

 

17.1.4

bring any action to wind up or bankrupt any Debtor;

 

 

17.1.5

do everything necessary to prepare and complete formal or legal assignments of
any Assigned Debts to us or otherwise to perfect our title to a Assigned Debt;

 

 

17.1.6

write to any debtors in your name to require payment of any Assigned Debts
whenever and in any manner we think fit;

 

 

17.1.7

give in your name and on your behalf notice of the assignment, formal, legal or
equitable of any Assigned Debt;

 

 

17.1.8

draw, accept and endorse cheques, bills or other negotiable instruments in
relation to any Assigned Debt;

 

 

17.1.9

enter into or execute transactions, documents, mortgages, charges and agreements
which, in our opinion you should enter or execute pursuant to the Agreement; and

 

 

17.1.10

do anything whatsoever necessary to secure performance by you of your
obligations under this Agreement or otherwise in relation to the Assigned Debts

 

17.2

You ratify anything done by an attorney under the power of attorney in this
document.

 

17.3

The power of attorney conferred on us and each Authorised Officer by this clause
is irrevocable as long as you remains under any obligation actual or contingent
under this Agreement despite any termination or purported termination of the
Agreement.

 

18.

CHARGE

 

As security for all moneys owing from time to time by you to us, you as
beneficial owner charge in favour of us all freehold and leasehold interests in
land and all personal property of whatever description and wherever situated
which you now have or during the currency of the Agreement may acquire.

 

19.

FURTHER ASSURANCE

 

 

19.1

You will whenever so requested by us:

 

 

Bendigo Bank Limited

Page 11 of 18


 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 

 

19.1.1

hand to us all certificates or other documents of title relating to the land and
property charged under the Agreement and transfers for any such land or property
duly executed you as transferor to be held by us until the charge created by the
Agreement is released except during any period that a prior encumbrancer has and
is entitled to hold such documents of title;

 

 

19.1.2

execute in favour of us in writing legal assignments of any or all of the
Assigned Debts and give to any Debtor or Debtors in respect of such Assigned
Debts written notice of such assignment;

 

 

19.1.3

execute mortgages in favour of us, in such form as we determine of any land and
or real or personal property now or in the future owned by you or in which you
may have an interest and where such mortgage secures all money owing from time
to time by you to us; and

 

 

19.1.4

deliver or cause to be executed and delivered such deeds, instruments, mortgages
and other documents and cause to be done all such other acts and things as we
may consider necessary or desirable for further or more satisfactorily assuring
or securing to us or as we direct the land and property charged under the
Agreement in such form as is necessary in order to obtain any necessary or
desirable registration of such documents.

 

20.

PROPER LAW

 

The proper law for this Agreement is that of the Relevant State and you and we
agree to submit to the jurisdiction of its courts.

 

21.

CERTIFICATE, STATEMENT, ETC

 

21.1

Under no circumstances are we obliged to provide to any party to an Agreement or
any of the Transaction Documents or Securities any statement or accounting as to
amounts paid or payable (in this clause 21 "Statement") under an Agreement or
any of the Transaction Documents or Securities, or any information as to the
basis of arriving at any amount payable to us by a party to an Agreement or any
of the Transaction Documents or Securities.

 

21.2

If we at any time and for any purpose serve a Statement on a party to an
Agreement or any of the Transaction Documents or Securities in respect of any
period and that party or any other party to the relevant an Agreement or any of
the Transaction Documents or Securities does not by written notice given to us
not later than 30 days after the Statement is served by us on the party,
challenge the contents of that Statement and provide particulars of alleged
inaccuracies in that Statement, that Statement is, in the absence of manifest
error, admissible in proceedings and is conclusive evidence of its subject
matter.

 

 

21.3

A Certificate or notice from or demand signed by an Authorised Officer stating
any of the following:

 

 

21.3.1

that a specified sum of money is owing or payable (or both) under an Agreement
or any of the Transaction Documents or Securities; or

 

 

21.3.2

that the party providing a Security to us has not complied with their
obligations under an Agreement or any of the Transaction Documents or
Securities; or

 

 

21.3.3

something relevant to our rights or obligations of us under an Agreement or any
of the Transaction Documents or Securities,

 

is, in the absence of manifest error, admissible in proceedings and is
conclusive evidence of the matters stated.

 

 

Bendigo Bank Limited

Page 12 of 18


 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 

 

22.

WAIVER AND RIGHTS OF SET OFF

 

 

22.1

If you breach this Agreement you are not entitled to claim any waiver by us of
your default unless we give you a certificate in writing signed by an Authorised
Officer expressly waiving your breach.

 

 

22.2

We are entitled to set off any amounts whatsoever you owe us under this
Agreement or otherwise against any sum we owe you.

 

 

22.3

Our right to set off continues despite the occurrence of an Event of Default is
given in respect of any of your assets or undertaking.

 

 

22.4

All warranties and indemnities given by you to us are absolute and unconditional
in all circumstances and are not affected by any delay, concession or indulgence
on our part to exercise any of our rights.

 

23.

NOTICES

 

23.1

A notice or demand or other communication contemplated by this Agreement may be
given byyou or us by prepaid post, facsimile or email transmission to the last
known address, facsimile number of the other or email address or by written
notice left at that address.

 

23.2

Such a notice demand or other communication is deemed to be properly given and
received:

 

 

 

23.2.1

if by letter on the second Business Day after the day of posting;

 

 

23.2.1

if by facsimile or electronic mail on production of a transmission confirmation
from the transmitting facsimile indicating that the facsimile or electronic mail
was sent in its entirety to the facsimile number or electronic mail address of
the recipient; or

 

 

23.2.2

if delivered by hand, upon delivery;

 

but if a receipt is not on a Business Day or is after 4.00 pm at the place of
receipt, it is deemed to be given and received on the next Business Day.

 

23.3

Where you consists of more than one party service by us on one of you is deemed
to be service on all of you.

 

23.4

Any notice or demand to you from us is deemed to be properly signed if it is in
writing and signed by anAuthorised Officer.

 

24.

NO FINANCIAL ADVICE

 

You acknowledge and agree that we have not provided or held itself out as
providing any financial advice to you whatsoever and that the responsibility of
determining the type and amount of any facilities you want is entirely your.

 

25.

ASSIGNMENT

 

25.1

You must not assign your rights or obligations under this Agreement without
first obtaining our prior written consent.

 

25.2

We can assign our rights and obligations under this Agreement at any time
without restriction.

 

26.

CONSENT

 

Unless any provision of this Agreement specifies otherwise, any consent required
to be given by us under this Agreement may be given or refused absolutely or
subject to any conditions that we may determine in ourabsolute discretion.

 

 

Bendigo Bank Limited

Page 13 of 18


 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 

 

27.

TERMS OF THIS AGREEMENT TO PREVAIL

 

We may from time to time give you written notice of the terms on which the
facility provided under this Agreement is to operate. If there is a conflict
between such a notice including our original facility letter and this Agreement
the terms and conditions of this Agreement prevail unless we determine
otherwise.

 

28.

TIME FOR PAYMENT

 

Time is of the essence in relation to any payment from you to us under this
Agreement.

 

29.

SECURITIES

 

29.1

You agree that for the purposes of securing your obligations under this
Agreement you will ensure that the following is granted to us:

 

 

29.1.1

the Securities; and

 

 

29.1.2

the Guarantees of the Guarantors if any specified in Part 13 of the Details.

 

29.2

You acknowledge that your obligations under this Agreement are secured by the
Collateral Securities.

 

29.3

We are not obliged to purchase any Debt or provide any financial accommodation
to you until we are in receipt of duly executed and registrableSecurities.

 

30.

THE COLLATERAL AGREEMENTS

 

This Agreement is collateral to the Collateral Securities and Transaction
Documents.

 

 

31.

GOODS AND SERVICES TAX

 

All amounts, rates and other payments payable by you under this Agreement are
exclusive of any goods and services tax, broad based consumption tax, value
added tax or similar tax ("GST"). If GST is imposed on any supply made by us
under or in connection with this Agreement (a "taxable supply") then you must
pay to us an additional amount equal to the GST paid by us.

 

32.

KEY WORDS AND EXPRESSIONS

 

 

In this Agreement unless the context requires otherwise:

 

 

•

Administration Fee means the fee set out in Part 15 of the Details;

 

 

•

Application Fee means the fee set out in Part 5 of the Details;

 

 

•

Advance means the amount calculated in accordance with the formula set out in
Part 27 of the Details;

 

 

•

Advance Rate means in respect of each Debt purchased by us, the rate used to
calculate the Advance for that Debt in accordance with Part 27 of the Details;

 

 

•

Agreement means the agreement entered into between you and us incorporating
these Terms and Conditions by reference, the Letter of Offer and the Schedules
and Details attached to any of them;

 

 

•

Assigned Debts means those of your Debts offered for sale to us and in respect
of which we have accepted the offer;

 

Bendigo Bank Limited

Page 14 of 18


 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 



 

•

Associate includes an associate in accordance with Section 12 and Section 15 of
the Corporations Act and includes any related entity within the meaning of
Section 9 of the Corporations Act;

 

 

•

Audit Fee means the fee specified in Part 21 of the Details;

 

 

•

Authorised Officer means any one of our directors, our company secretary, any
person employed by us whose title includes the word "manager", or any other
person authorised by us to sign documents or give notices or communications or
certificates including but not limited to our solicitors, accountants and duly
appointed agents and their employees;

 

 

•

Batch Fee means the fee set out in Part 16 of the Details;

 

 

•

Business means the business carried on by you from time to time during the term
of this Agreement as specified in your application form; ##

 

 

•

Business Day means any day other than a Saturday or Sunday that banks in the
capital city of the Relevant State are open for normal business;

 

 

•

Cash Reserve/Reserve Release means the amount available for payment to you from
the Reserve Account;

 

 

•

Certificate means a certificate in the terms described in Clause 21 given by an
our Authorised Officer;

 

 

•

Chargeback means the amount referred to in Clause 7.2 of the Agreement you must
pay us in respect of any Assigned Debt;

 

 

•

Collateral Securities means and includes the Guarantees and Securities;

 

 

•

Conditions Precedent means the conditions precedent to the facility being
granted to you as set out in the Letter of Offer;

 

 

•

Current Drawings means at any time, the total amount which you have drawn down
from the Drawdown Account in respect of Eligible Assigned Debts;

 

 

•

Debtors means your Debtors from time to time and any person liable to you in
respect of Debts and every one of them;

 

 

•

Debts means your book debts from time to time

 

 

•

Debtor;

 

 

•

Details means the Detailspart of the Agreement;

 

 

•

Discounting charge means the fee set out in Part 4 of the Details;

 

 

•

Drawdown Account means the account maintained on our books to show amounts
available for drawdown in respect of Eligible Assigned Debts;

 

 

•

Drawdown Fee means the fee set out in Part 17 of the Details;

 

 

•

Early Retention Release Fee means the fee set out in clause 2.7 of these Terms
and Conditions;

 

 

•

Electronic Funds Transfer Fee means the fee set out in Part 8 of the Details;

 

 

•

Eligible Assigned Debts means all Assigned Debts which remain unpaid excluding
the Assigned Debts in any of the categories in Part 28 of the Details;

 

 

•

Event of Default means any event described as such in these Terms and Conditions
or any of the Transaction Documents;

 

 

•

Facility Limit means the amount set out in Part 22 of the Details;

 

 

•

Group means you and all companies that are Related Companies to you;

 

 

•

GST Act means the A New Tax System (Goods and Services Tax) Act 1999 and the
elated imposition Acts of the Commonwealth;

 

 

•

Guarantees means the guarantees (if any) specified in Part 13 of the Details and
any other guarantee from time to time of your obligations under this Agreement;

 

Bendigo Bank Limited

Page 15 of 18


 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 



 

•

Full Face Value in respect of any Debt means the gross amount charged to the
Debtor less any allowances made or allowable or which may on the terms of that
invoice become allowable to the Debtor in respect of the Debt;

 

 

•

Ineligible Assigned Debts means the Debts described as excluded from eligibility
in Part 28 of the Details;

 

 

•

Invoice means means each invoice created or deemed to be created by you
evidencing a Debt and all other evidence whatever of the existence of a Debt and
containing all information the statutory provisions of the GST Act require for
the giving of a valid tax invoice;

 

 

•

Letter of Offer means the Letter of Offer addressed to you from us which offer
is accepted by you and each Security Provider signing and returning to us the
Letter of Offer which sets out the Facilities that we have offered to make
available;

 

 

•

Minimum Fee means the fee set out in Part 19 of the Details;

 

 

•

Misbanking Fee means the fee set out in Part 14 of the Details;

 

 

•

Net Invoice Value means the dollar value of the Invoice as presented to us as
part of an Offer which has been accepted by us and assigned to us;

 

 

•

New Debtor Application Fee means the fee set out in clause 2.6 of the Terms and
Conditions;

 

 

•

Notification Notice means a notice given to you by us that you must effect a
notice in the form annexed as Schedule A, pursuant to Clauses 3.1 and 3.2 of the
Terms and Conditions and 10.3 of the Agreement;

 

 

•

Offer means the Debts and or Invoices you wish to sell to us as presented on the
Schedule of Debts whether these are in a written form or sent to us via our web
interface or any other electronic means such as facsimile or electronic mail
under the terms of this Agreement;

 

 

•

Related Company means a related body corporate within the meaning of the
Corporations Act;

 

 

•

Relevant State means the state or territory in which our office is situated as
specified in Part 1of the Details;

 

 

•

Recourse Date means the date set out in Part 12 of the Details;

 

 

•

Recourse Fee means the fee set out in Part 23 of the Details;

 

 

•

Reserve Account means the account so styled in your name in our records to which
Reserve Amounts are credited;

 

 

•

Reserve Amount means the amount calculated and set out in Part 10 of the
Details;

 

 

•

Schedule means the Schedule of Debts that you must provide to us in accordance
with Clause 3 of the Agreement;

 

 

•

Security Provider means any person a party to a Transaction Document who at any
time grants a Security to us.

 

 

•

Security Release Fee means the amount/s set out in Part 26 of the Details;

 

 

•

Securities means the securities specified in Part 13 of the Details and any
other security provided to us from time to time for the performance by you of
your obligations under this Agreement;

 

 

•

Service Fee means the fee calculated in accordance with Part 6 of the Details

 

 

•

Settlement Fee means the fee calculated in accordance with Part 7 of the Details

 

 

•

Short Notice Fee means the short notice fee payable in accordance with clause
14.2 of these Terms and Conditions;

 

 

•

Termination Fee means the amounts set out in Part 9 of the Details;

 

 

•

Terms and Conditionsmeans these our standard terms and conditions applicable to
general business factoring as at the date of this Agreement;

 

Bendigo Bank Limited

Page 16 of 18


 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 



 

•

Total Eligible Assigned Debt Limit means the amount specified in Part 29 of the
Details;

 

 

•

Transaction Documents means this Agreement, any other agreement between us, the
Letter of Offer and the Collateral Securities;

 

 

•

Unused Facility Fee means the fee set out in Part 20 of the Details;

 

 

•

Us means the person described as us as set out in Part 1 of the Details and an
Associate of us. Us, our and similar parts of speech have corresponding
meanings;         

 

 

•

You means the person referred to as such on the first page of this Agreement and
in Part 1 of the Details. You, your and similar parts of speech have
corresponding meanings.

 

33.

INTERPRETATION

 

In this Agreement unless there is something inconsistent with the context or
circumstances:

 

 

33.1

Words importing any one gender include the other genders;

 

 

33.2

Words importing persons are deemed to include all bodies and associations,
whether corporate or unincorporated, and vice versa;

 

 

33.3

Words (including defined terms) importing the singular include the plural and
vice versa;

 

 

33.4

The headings in this Agreement are for convenience and reference only and will
not be construed as affecting the meaning or interpretation of this Agreement;

 

 

33.5

A reference to a statute or regulation, or to a provision of a statute or
regulation, includes a reference to that statute, regulation or provision as
amended, consolidated, replaced or re-enacted from time to time;

 

 

33.6

The obligations imposed and the benefits conferred under this Agreement on you
and us will be binding and continue for the benefit of the respective parties
and each of their respective successors in title, legal personal representatives
and permitted assigns;

 

 

33.7

A reference to any party to this Agreement includes that party's successors in
title, legal personal representatives and permitted assigns;

 

 

33.8

A reference to dollars and "$" will be taken as referring to amounts in
Australian currency;

 

 

33.9

Where a party comprises two or more persons, all covenants and agreements by
that party binds such two or more persons jointly and severally unless expressed
to be only several;

 

 

33.10

The interpretation of any covenant clause or word mentioned in this Agreement
shall not be restricted by reference to any other covenant clause or word or by
the position of such covenants clauses or words and in the event of any
ambiguity all of the covenants clauses and words shall be construed in such a
way as to widen and not restrict our powers, rights and remedies under this
Agreement;

 

 

33.11

Where the day on or by which anything is to be done under this Agreement is not
a Business Day such act, matter or thing may be done on the next succeeding day
which is a Business Day;

 

 

33.12

Reference in this Agreement to a month shall be a reference to a calendar month;

 

 

33.13

if a word or expression is defined, cognate words and expressions have
corresponding definitions;

 

 

33.14

unless otherwise stated, a reference to a clause, recital or schedule is to a
clause, recital or schedule in the document in which the reference is made;

 

 

33.15

Words such as “including” are not to be construed as being words of limitation.

 

 

Bendigo Bank Limited

Page 17 of 18


 

 

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

 

Schedule A

 

 

#

 

 

 

INVOICE ASSIGNED

 

THE DEBT SUBJECT TO THIS INVOICE HAS BEEN ASSIGNED TO

BENDIGO BANK LIMITED

ACN 068 049 178

 

FOUNTAIN COURT BENDIGO 3550

 

DIRECT PAYMENT TO BENDIGO BANK LIMITED

SHALL BE THE ONLY DISCHARGE OF THIS DEBT

 

 

 

 

 

Bendigo Bank Limited

Page 18 of 18

 

 